SEC File Number 000-53601 CUSIP Number UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): xForm 10-K oForm 20-F o Form 11-KoForm 10-Qo Form N-SAR oForm N-CSR For Period Ended:December 31, 2013 o Transition Report on Form 10-K o Transition Report on Form 10-Q o Transition Report on Form 20-F o Transition Report on Form N-SAR o Transition Report on Form 11-K For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Trunity Holdings, Inc. Full Name of Registrant Former name if applicable 230 Commerce Way Address of Principal Executive Office (Street and Number) Portsmouth,New Hampshire03801 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period. Trunity Holdings, Inc. (the “Company”) is filing this report for a 15-day extension for filing its AnnualReport on Form 10-K for the period endedDecember 31, 2013. The Company was unable to file its Form 10-K within the prescribed time period due to requiring additional time to prepare and review its financial statements, including the notes thereto, for the quarter endedDecember31, 2013. Such delay could not be eliminated by the Company without unreasonable effort and expense. The Company intends to file its Form 10-K on or before the extended deadline ofApril 15, 2014. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Nicole Fernandez-McGovern 723-4114 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).x Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yes x No 2 If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. TRUNITY HOLDINGS, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 31, 2014 By: /s/ Nicole Fernandez-McGovern Nicole Fernandez-McGovern Interim CEO and CFO 3
